Exhibit 1 MAHANAGAR TELEPHONE NIGAM LIMITED NEWS RELEASE Trading Symbol NYSE:MTE For Immediate Release September 9, 2008 FINANCIAL RESULTS AVAILABLE AT WWW.MTNL.IN New Delhi, September 8, 2008 – Mahanagar Telephone Nigam Limited (the “Company”) has made available on its website, www.mtnl.in, the Company’s unaudited financial results for the three months ending June 30, 2008.A summary of those financial results is attached to this news release.The Company’s audited financial results for the fiscal year ended March 31, 2007, as well as other information contained in its Annual Report on Form 20-F(the “2007 Form 20-F”) filed with the United States Securities and Exchange Commission (“SEC”), is also available on the Company’s website.The Company plans to file its 2008 annual report on Form 20-F with the SEC by the end of September. Upon request, all holders of the Company’s American Depository Shares (ADS) may receive a hard copy of the 2007 Form 20-F free of charge by contacting the Company’s ADS agent, The Bank of New York, at 1-888-269-2377. For more information, please contact R.C. Sen at +91-98-6813-5000. Annexure-A MAHANAGAR TELEPHONE NIGAM LIMITED (A Govt. of India Enterprise) UNAUDITED FINANCIAL RESULTS FOR THE THREE MONTHS ENDED 30/06/2008 Rs. In Millions S.No. Particulars 3 Months ended 30/06/2008 Corresponding 3Months ended 30/06/2007 in the previous year Year Ended 31/03/2008 (Subject to C & AG comments) UNAUDITED REVIEWED AUDITED 1 2 3 4 5 1 Net Income from Services 11,216.48 11,942.73 47,225.17 2 Other income 1,663.12 926.34 6,074.16 3 Total Income 12,879.60 12,869.07 53,299.33 4 Expenditure 4-a. Staff Cost 4,500.00 4,272.70 16,434.71 b. Revenue Sharing 1,934.98 2,009.03 8,042.41 c. Licence Fee 1,011.58 1,080.33 4,215.11 d. Admn./Operative Expenditure 2,092.54 2,170.99 11,222.19 a. Depreciation 1,770.05 1,805.07 7,040.60 f. Other Expenditure - - - Total Expenditure 11,309.16 11,338.14 46,955.02 5 Interest 9.57 6.80 27.82 6 Exceptional Items - - - 7 Profit (+)/Loss(-) from ordinary activities before tax 1,560.87 1,524.13 6,316.49 8.a. Provision for Taxation 855.19 805.40 3,587.94 b. Provision for Deferred Tax (446.29 ) (281.67 ) (1,339.63 ) 8 Total Tax Expense 408.89 523.73 2,248.31 9 Net Profit (+)/Loss(-) from ordinary activities after tax 1,151.97 1,000.40 4,068.18 10 Extraordinary Items (net of tax Expenses) - - - 11 Net Profit(+)/Loss(-) for the period 1,151.97 1,000.40 4,068.18 12 Prior Period Adjustments - - (1,800.73 ) 13 Net Profit(+)/Loss(-) for the period after Prior Period Adjustments 1,151.97 1,000.40 5,868.91 14 Paid up equity share capital (Face value of Rs.10/-each.) 6,300.00 6,300.00 6,300.00 15 Reserves Excluding Revaluation Reserve as per balance sheet of previous accounting year 113,650.65 16 Earning Per Share (EPS) a ) Basic and Diluted EPS before Extraordinary Items 1.83 1.59 9.32 b ) Basic and Diluted EPS after Extraordinary items 1.83 1.59 9.32 17 Public Shareholding - Number of shares 275,627,260 275,627,260 275,627,260 - Percentage of shareholding 43.75 % 43.75 % 43.75 % Notes: 1 The unaudited results have been taken on record by the Board of Director in their meeting held on 31.7.2008 2 Previous period/year figures have been regrouped/ rearranged wherever necessary. 3 Staff cost includes an adhoc provision of Re. 250 Millions towards DA merger/wage revision. This was not included In the corresponding quarterly of the previous year. UNAUDITED SEGMENT WISE REVENUE, RESULTS AND CAPITAL EMPLOYED FOR THE THREE MONTHS ENDED ON 30/06/2008 Rs. In Millions S.No. Particulars 3 Months ended 30/06/2008 Corresponding 3Months ended 30/06/2007 in the previous year Previous accounting year ended 31/3/2008 (SUBJECT TO C & AG audit) UNAUDITED REVIEWED AUDITED 1 2 3 4 5 1. Segment Revenue a. Basic Services 9,292.14 10,072.95 39,959.21 b. Cellular 2,241.02 2,161.98 8,821.91 c. Unallocated - - - Total 11,533.16 12,234.92 48,781.12 Less: Inter Segment Revenue 316.68 292.20 1,555.93 Net Income From Operations 11,216.48 11,942.73 47,225.19 2. Segment Results (Profit (+)/ Loss (-) before tax and interest from each segment) a. Basic Services 653.22 178.97 2,581.86 b. Cellular 585.60 863.42 2,327.10 c. Unallocated 331.62 488.52 1,435.35 Total 1,570.44 1,530.91 6,344.31 Less:(i)Interest 9.57 6.80 27.82 (ii)Other unallocable expenditure netoff - - - (iii)Unallocable Income - - (1,800.73 ) Total Profit before tax 1,560.87 1,524.11 8,117.22 3. Capital Employed (Segment Assets - Segment Liabilities) a. Basic Services 41,945.07 44,910.73 41,291.85 b. Cellular 6,413.69 5,045.04 5,828.09 c. Unallocated 71,570.63 65,463.30 71,239.01 Total 119,929.38 115,419.07 118,358.95
